 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDClark Equipment Company and International Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, (UAW)United Furniture Workers of America, AFL-CIO,and its Local 415 and Mark Telder. Cases 7-CA-13790 and 7-CB-3868May 20, 1980SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOOn March 29, 1979, Administrative Law JudgeIrwin H. Socoloff issued the attached SupplementalDecision in this proceeding. Thereafter, the Gener-al Counsel and Charging Party InternationalUnion, United Automobile, Aerospace and Agri-cultural Implement Workers of America, (UAW)each filed exceptions with supporting briefs. Re-spondent Clark Equipment Company and Respond-ent United Furniture Workers of America, AFL-CIO, and its Local 415 (herein called UFW), eachfiled briefs in answer to the exceptions of the Gen-eral Counsel and the UAW.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs' and has decided to affirm therulings, findings,2and conclusions of the Adminis-trative Law Judge and to adopt his recommendedOrder.This case is before the Board pursuant to ourDecision and Order Remanding Proceeding to Ad-ministrative Law Judge.3We there found that theAdministrative Law Judge erred by granting Re-spondents' motion to dismiss the complaints on theground that the General Counsel had failed to es-tablished a prima facie case of unfair labor practiceconduct. We therefore remanded the case to theAdministrative Law Judge for the completion ofthe hearing. In his Supplemental Decision he foundI Respondent Clark Equipment Company's request for oral argumentis hereby denied because the record, the exceptions, and the briefs ade-quately present the issues and positions of the parties.2 The General Counsel and Charging Party UAW have each exceptedto certain credibility findings made by the Administrative Law Judge. Itis the Board's established policy not to overrule an administrative lawjudge's resolutions with respect to credibility unless the clear preponder-ance of all of the relevant evidence convinces us that the resolutions areincorrect. Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record andfind no basis for reversing his findings.The Administrative Law Judge's reference in fn. 16 of his Decision toa negotiating session on December 18 was an inadvertent error. Themeeting in question took place on January 18, 1977.3 234 NLRB 935 (1978).249 NLRB No. 94that Respondents' negotiation and execution of acollective-bargaining agreement for the term Feb-ruary 1, 1977, through January 31, 1980, was notviolative of the Act and again dismissed the com-plaints.The Administrative Law Judge concluded withrespect to the 8(a)(2) allegation that, prior to theexecution of the 1977-80 contract with RespondentUFW, Respondent Clark was not presented withobjective evidence of the incumbent UFW's loss ofmajority support. He further concluded that theUFW did not violate Section 8(b)(l)(A). The Ad-ministrative Law Judge found that, even thoughthe dissident employees' committee had presentedthe UFW with firm evidence in December 1976that a majority of the unit employees wished to berepresented by the UAW, the committee had notthereafter maintained that position in an unalterableand unambiguous manner.4The Board's remand order was predicated onour finding that the General Counsel had estab-lished a prima facie case of Clark's knowledge,prior to the January 18, 1977, negotiating session,of several key pieces of evidence indicating a unitmajority's rejection of the UFW in favor of theUAW. Committee Leader Mark Telder testifiedthat a list of UAW authorization card signers,which had been posted on the UFW's plant bulle-tin board, was brought to the January 18 session bya Clark official. We concluded that, in the light ofthe other evidence available to it, "Clark was notwarranted in ignoring the import" of the list be-cause it "could not reasonably be concluded thatsuch a list was the fictive product of a handful ofdissidents" rather than a "substantially clear reflec-tion of the Furniture Workers' loss of majoritystatus."However, it is now clear from the full record asdeveloped on remand that most of the key eventsestablished in the General Counsel's prima faciecase and relied upon by the Board did not, in fact,occur. We will not disturb the Administrative LawJudge's findings, based on his credibility resolu-tions, that on December 13, 1976, Telder did notinform Clark representatives that the employees'committee intended to "protect the people" ratherthan represent the UFW. He found also that UFWBusiness Agent Yeager did not present to Clarkrepresentatives at the December 13 meeting anotice of a UFW membership meeting whichstated, inter alia, that Telder had advised Yeagerthat 70 percent of the employees wanted to go tothe UAW.' See General Fibre Box Company. Division of Langview Fibre Company,219 NLRB 569 (1975). CLARK EQUIPMENT COMPANY661We also find that the Administrative Law Judgecorrectly determined that the typed list of UAWcard signers was not presented to Clark at any timeand particularly that Clark did not bring it to thenegotiation session of January 18, 1977. Our dis-senting colleague, while accepting this last finding,stresses his belief that Clark must still have had notonly knowledge but possession of the UAW cardlist. We agree with Member Jenkins that the factthat the list was not presented by Clark at the Jan-uary 18 meeting does not resolve the overall issueof knowledge. However, we note that the Adminis-trative Law Judge did not limit himself to this find-ing as to the list in concluding that Clark did notknow, prior to executing the new contract, that theUFW no longer enjoyed majority status.As discussed, supra, the list's significance in ouroriginal Decision rested on other events, some ofwhich are now shown not to have taken place.Therefore, we are left only with UAW OfficialSchultze's December 20 claim of a UAW majorityand Telder's January 7 claim of a unit majority'svote to disaffiliate from the UFW. Both claimswere unsupported, as far as Respondent Clarkknew, by any objective considerations. Appropriatedocuments, which would have constituted suchconsideration, in the form of signed UAW cardsand a signed petition disavowing the UFW wereheld by Telder. We emphasize that it was Telderand the employees' committee who chose to with-hold from Clark the very evidence that wouldhave required it to cease negotiating with theUFW. Thus, we find that Respondent Clark didnot violate Section 8(a)(2) because it lacked therequisite knowledge of the incumbent UFW's lossof majority support.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.MEMBER JENKINS, dissenting:I disagree with my colleagues. Admittedly thestrength of the General Counsel's prima facie casehas been eroded by evidence adduced by Respond-ents. However, I read the record as fully devel-oped on remand as adequately supporting the Gen-eral Counsel's contention that Clark violated Sec-tion 8(a)(2) and the United Furniture Workers(UFW) violated Section 8(b)(l)(A) by negotiatingand executing a collective-bargaining agreemnt at atime when the UFW no longer represented a ma-jority of Clark's employees. My colleagues findthat Clark at no time knew of the UFW's loss ofmajority support and that while the UFW didknow as long as 6 weeks before the new contractwas executed it was nevertheless entitled to pro-ceed because the conduct of the employee negotiat-ing committee was later ambiguous under the ruleof General Fibre Box Co.5In my view, however,contrary conclusions are mandated by the answerto the simple question: What did the contractingparties know and when did they know it?Clark and the UFW were parties to a 3-year col-lective-bargaining agreement which expired on Jan-uary 31, 1977. Negotiations for a new contractwere conducted from December 13, 1976, untilJanuary 29, 1977, with the UFW being representedby a five-member employees' committee and sever-al UFW officials. On January 28, Clark withdrewall its proposals and claimed that the UFW hadceased to bargain in good faith. The employees'committee had submitted a new vacation proposalafter Clark had thought that the issue had been re-solved. The following day UFW President Scar-brough dismissed the entire employees' committee.He then appointed Alfred May, a UFW officialwho had not participated in any prior negotiatingsessions, to take over for the UFW and conclude afinal agreement with Clark. The contract date, Jan-uary 30, is thus the critical date for determiningwhether either or both of Respondents violated theAct.The Administrative Law Judge has found for asecond time that the General Counsel's evidence ofClark's knowledge of the UFW's loss of majoritystatus consists exclusively of "naked claims" madeby Shop Steward Telder and UAW RepresentativeSchultze. In both his Decisions the AdministrativeLaw Judge found that Telder and the employees'committee chose to show Clark neither the 119UAW authorization cards nor the December 1976petition repudiating the UFW signed by 128 of the176 unit employees. Therefore he concluded thatClark was not provided with "objective consider-ations" justifying a good-faith doubt of the UFW'scontinuing majority status. In the Board's originalDecision and Order6we found the failure of theUAW or the employees' committee to show Clarkeither the cards or the signed petition was not de-terminative in the light of other events. However,as the majority makes clear, the full record revealsthat some of the events as established in the Gener-al Counsel's prima facie case did not occur.The Administrative Law Judge did find that be-tween December 17 and 20, 1976, 119 unit employ-5 219 NLRB 569 (1975).o 234 NLRB 935 (1978)CLARK EQUIPMENT COMPANY 661 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDees, a majority, signed UAW authorization cards.On December 20, UAW International Representa-tive Schultze mailed a formal demand letter toClark Plant Manager Henderson offering to provethe UAW's majority status by means of the cards.The demand was rejected by Clark. On January 7,1977, Telder and his assistant chief steward pre-sented Henderson with a letter signed by Telder, aschief steward, stating that all 126 unit memberspresent at a December 16 union meeting had votedto "disaffiliate" from the UFW at the expiration ofthe then current contract on January 31. The letteralso stated that the employees wished Clark tobegin negotiations with their new representative,the UAW.The Administrative Law Judge, in characterizingthese claims as "naked," found them insufficient toprovide Clark an objective basis for a good-faithdoubt of the UFW's majority status necessary tocompel a refusal to bargain. However, the Admin-istrative Law Judge's sole reliance on Cornell ofCalifornia, Inc., 222 NLRB 303 (1976), is mis-placed. The Board found that the respondent thereviolated Section 8(a)(5) and rejected the defense ofa good-faith doubt of the union's majority status.Four or five rank-and-file employees, less than athird of the unit, had expressed directly to manage-ment their disenchantment with the union. Some ofthese employees also informed management that amajority of the unit felt the same way about theunion. The Board found that these assertions, con-veyed in an essentially secondhand manner, pro-vided the respondent with only supposition andrumor upon which to base a reasonable convictionthat in fact the employees wished to be rid of theunion. The Board specifically noted that the re-spondent had adduced no evidence establishing anovert effort of employees to withdraw from theunion.In the instant case, however, the letters ofSchultze and Telder, sent in their capacities as offi-cials of their respective Unions, provide preciselythat evidence of the employees' union sympathieswhich the Board failed to find in Cornell of Califor-nia. Therefore, in my view, Clark was providedwith the requisite objective considerations requir-ing it to withdraw from negotiations with theUFW. Further, and contrary to the majority's find-ings, Clark was, under my reading of the record,also in possession of the typed list of UAW cardsigners at some point soon after January 7, the datethe list was posted on the UFW's plant bulletinboard. I would so find even though I would acceptthe Administrative Law Judge's finding, based onhis credibility resolutions, that the list was notamong those presented by management officials atthe January 18 negotiating session.The six-page list posted on January 7 in thepressroom was captioned "SIGNED UAW AU-THORIZATION CARDS, CLARK EQUIP-MENT COMPANY, PRESS AND METALFABRICATION DIVISION, GRAND RAPIDS,MICHIGAN." Pressroom Supervisor Smith testi-fied that he removed, copied, and replaced foursingle-page documents,7each at the specific direc-tion of Plant Superintendent Stebleton. Smith fur-ther testified that he did not recall seeing the UAWcard list and that, even though he had looked atthe bulletin board on at least several occasions, hedid not particularly take any interest in union busi-ness. Stebleton, who according to Smith also in-spected the bulletin board, did not testify. Howev-er, Henderson did testify that Stebleton had in-formed him in January that there were documentson the bulletin board that Stebleton felt he shouldbe aware of. Henderson then instructed Stebletonto have the offending documents removed andcopied.At the January 18 negotiating session Clark rep-resentatives complained that the UFW has beenabusing its bulletin board privileges and presentedfour examples of what it considered to be improperpostings. Given Clark's deep concern resultingfrom the surveillance of the board by two supervi-sors, including the plant superintendent, it is ex-tremely difficult for me to imagine how Clarkcould not also have been in possession of, or atleast aware of, the prominently captioned UAWcard list.Thus, though the facts are not precisely as pre-sented by the General Counsel in his case-in-chief,I am convinced that, as of the January 30 contractdate, Clark had at least a reasonable doubt as to theUFW's majority status. The objective consider-ations upon which it could have based that doubtwere the claims of Telder and Schultze, officials ofthe two Unions involved, reinforced by knowledgeof the UAW card list, and from the inference ofloss of support easily drawn from the UFW's last-minute exclusion of the employees' committee fromthe final agreement on the new contract.As to the allegation that the UFW violated Sec-tion 8(b)(l)(A) by executing the new contractwhen it knew it had been repudiated by an over-whelming majority of the unit members, I wouldfind the violation and in so doing reject the UFW'sGeneral Fibre Box defense that the employees' com-I These documents were Telder's January 6 letter to Henderson,Schultze's December 20 demand letter and his January 7 letter to Hen-derson, and the representation petition filed by the UAW. The petitionwas withdrawn on January 17 as having been untimely filed during the60-day insulated period preceding the termination of the contract. CLARK EQUIPMENT COMPANY663mittee's actions were "patently inconsistent" withthe anti-UFW sentiment known to the UFW lead-ership ever since mid-December.It is undisputed that on December 7 Telder sentUFW President Scarbrough a petition repudiatingthe UFW signed by 128 of the 176 unit employees.On December 16, at a membership meeting attend-ed by 126 employees as well as the UFW localbusiness agent and 2 International officials, the em-ployees voted unanimously to disaffiliate from theUFW. Thus, as found by the Administrative LawJudge and my colleagues, with 6 weeks remainingunder the old contract, the UFW was effectivelyadvised that it no longer represented a majority ofthe employees. Telder and his fellow committeemembers did, however, continue to participate innegotiations after the critical disaffiliation vote.The majority agrees with the Administrative LawJudge's reliance on General Fibre Box in holdingthat such participation nullified the prior clearstatements of employee disaffection with the UFW.However, the UFW's actions during the finaldays of January more than suffice to convince methat it knew without doubt when it executed thenew collective-bargaining agreement on January 30that it no longer represented a majority8of the em-ployees in the unit. First, the exclusion of the em-ployees' committee from the crucial final stage ofnegotiations, triggered by the committee's last-minute resubmission of the previously resolved va-cation proposal, suggests that the UFW viewedthat tactic as an attempt to prevent any UFW-Clarkcontract. The UFW, rather than finding itself in aposition of reasonable uncertainty as to employeepreference as to a bargaining agent, saw clearlythat the committee's behavior in late January wasreflective of the widespread disaffiliation sentimentand thus "unambiguously" hostile to the UFW.Further, there was an even stronger indication ofthe state of the UFW's knowledge of its members'wishes. Prior to executing the new contract Clarkasked Lowell Daily, the UFW's International sec-retary-treasurer, to do so without ratification bythe Local's membership. Daily agreed and eventold Clark that ratification would not have beennecessary in any event. However, the Local'sbylaws required such ratification and the past prac-tice of the parties, at least with respect to the thenexpiring 1974-77 contract, had been to submit con-tracts for bargaining unit approval.Thus, without informing the elected employees'committee of the final negotiating session on Janu-ary 30 and instead of submitting the agreementa I note that the issue was not even close. The specific expressions ofemployee sentiment of which both Clark and the UFW were aware (theUAW card list of 119 names and the December 16 vote of 126 employ-ees) indicated that over 70 percent of the unit had repudiated the UFW.reached to the membership for ratification, theUFW called a meeting for January 31 to explainthe contract to the employees. As found by theAdministrative Law Judge, not only did the em-ployees not ratify the contract, but they passed amotion to restore the employees' committee and toreject the contract. Immediately after the meeting116 employees, two-thirds of the unit, signed a pe-tition delivered the next day to both the UFW andClark objecting to the contract and requesting theparties to "either withdraw from this agreement orrefuse to execute it."As I have indicated, January 30 was the criticaldate for determining when the UFW and Clarkpossessed knowledge of the UFW's loss of majoritysupport sufficient to require them to refrain fromconcluding a new contract. The signed petition ofFebruary 1 is, of course, not evidence of the con-tracting parties' knowledge on January 30. Howev-er, in my view, such near instantaneous feedback asto employee sentiment could only have confirmedfor the UFW and Clark what they already perfect-ly well understood. An overwhelming majority ofClark employees had maintained from mid-Decem-ber until the end of January a clearly expressed andunwavering desire to replace the UFW with theUAW as their bargaining agent. The actions ofboth the UFW and Clark during the critical finaldays of January convince me that neither partyviewed the employees' committee as acting incon-sistently with the employees' intention to avoid anew Clark-UFW contract. The exclusion of thecommittee from the final negotiations and the pre-cedent-shattering avoidance of a ratification votecertainly indicate that neither Clark nor the UFWperceived any ambiguity as to employee sentiment.Thus, since both contracting parties knew as ofJanuary 30 that the UFW no longer commandedthe allegiance of the unit majority, I would findthat the UFW violated Section 8(b)(l)(A) andClark violated Section 8(a)(2) when they executedthe new contract.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEIRWIN H. SOCOLOFF, Administrative Law Judge: Uponcharges filed February 17, 1977, by International Union,United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), herein also referredto as the UAW, against Clark Equiqment Company,herein also called Respondent-Employer, and uponcharges filed June 20, 1977, by Mark Telder, an individu-al, against United Furniture Workers of America, AFL-CIO, and its Local 415, herein collectively called Re-spondent-Union, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 7, issued complaints dated March 31, 1977, andCLARK EQUIPMENT COMPANY 663 664DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 27, 1977, alleging violations by the Respondents ofSection 8(a)(l) and (2), Section 8(b)(1)(A) and (b)(2), andSection 2(6) and (7) of the National Labor Relations Act,as amended, herein called the Act. Respondents, by theiranswers, denied the commission of any unfair labor prac-tices. On June 30, 1977, the Regional Director orderedthat the cases be consolidated.Pursuant to notice, a hearing was held before me inGrand Rapids, Michigan, on July 13, 14, and 15, 1977, atwhich all parties were represented by counsel. At theconclusion of the General Counsel's case in chief, Re-spondents moved to dismiss the complaints in their en-tirety on the ground that the General Counsel had failedto establish a prima facie case of unfair labor practiceconduct. At that point in the proceedings, I recessed thehearing pending disposition of the motions. On August18, 1977, I issued my Decision, finding, in agreementwith Respondents, that the facts adduced by the GeneralCounsel were insufficient to show activity violative ofthe Act. However, on February 16, 1978, the Board,having reached a contrary conclusion, issued its Decisionand Order Remanding Proceeding To AdministrativeLaw Judge (234 NLRB 935) for the purpose of comple-tion of the hearing. Accordingly, further hearing wasconducted on April 18, 19, and 20, 1978. Thereafter, theGeneral Counsel and Respondent filed briefs which havebeen duly considered.Upon the entire record in this case,' and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent-Employer is a Michigan corporation en-gaged in the manufacture, sale, and distribution of metalparts for heavy machines, forklift trucks, and relatedproducts. During the year ending December 31, 1976, arepresentative period, Respondent received gross rev-enues in excess of $500,000 which were derived from theoperation of its plants located in various States in theUnited States. In that same time period, Respondent re-ceived, at its Grand Rapids, Michigan, plant, goodsvalued in excess of $50,000 which were shipped frompoints located outside the State of Michigan. I find thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONSInternational Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), and United Furniture Workers of America,AFL-CIO, and its Local 415, are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. BackgroundRespondent-Union has been the certified collective-bargaining representative of the production, maintenance.I Respondent-Employer's Exhs. 26 and 27 are hereby received in evi-dence.and shipping employees at Respondent-Employer'sGrand Rapids, Michigan, plant for some 25 years. Priorto execution of the current collective-bargaining agree-ment, effective February 1, 1977, through January theparties were signatories to an agreement effective Febru-ary 1, 1974, through January 31, 1977. During the final60 days of the life of that agreement, the so-called "insu-lated period," certain of the bargaining unit employeesmade efforts to dislodge the incumbent Union in favor ofthe UAW. The General Counsel contends that, by Janu-ary 31, 1977, when the new contract was signed, anoverwhelming majority of the unit employees had repu-diated Respondent-Union as their collective-bargainingrepresentative, and both the Employer and the Unionknew it. Thus, the General Counsel maintains that thenegotiation and execution of that contract was in viola-tion of the Act. Respondents contend that they arrivedat a new contract in conformity with their statutory obli-gations.B. Facts2In August 1976, Mark Telder was elected chief ste-ward of the Clark plant employees. Thereafter, on No-vember 8, 1976, Telder met with Plant Manager GordonHenderson and asked if Henderson would object shouldthe employees leave Respondent-Union, UFW, andselect the UAW as their bargaining representative. Hen-derson responded that he, personally, had no objectionbut he would have to check the matter with officials atRespondent-Employer's corporate headquarters in Buc-canin, Michigan. 3 Henderson replied similarly to Telderwhen, in late November or early December, Telderstated that the employees were contemplating the forma-tion of an independent union.4In early November 1976, the elected employee griev-ance and bargaining committee, consisting of Telder, As-sistant Chief Steward Daniel Sargeant and Committee-men Peter Hall, James Ferriera and Paul Duncan, dis-tributed questionnaires to the plant employees seekingtheir views with respect to prospective contract propos-als. A substantial number of the employees responded.Thereafter, on November 12, UFW Business ManagerRaymond Yeager sent notice to the Employer that theUnion desired to negotiate modifications of the then ex-isting agreement. Also on November 12, at a UFW mem-2 Unless otherwise indicated, the fact findings contained herein arebased upon a composite of the testimony of UAW International Repre-sentative Walter C. Schultz, employees Mark Telder, James Ferriera, andDaniel Sargeant, Respondent-Employer's labor relations manager, FloydGreen, its plant manager, C. Gordon Henderson, and that of UFW Local415's business manager, Raymond Yeager, Jr., all of whom impressed meas truthful witnesses. I have placed little reliance upon the testimony ofUFW Secretary-Treasurer Lowell Daily, who was an evasive witness. Inresolving conflicts among the testimonial accounts of the credited wit-nesses, I have been mindful of the difficulties of recollection of eventswhich occurred in a series of long and arduous bargaining sessions, aswell as the tendency of all of those witnesses to recount events in a lightmost favorable to their respective cases. For those reasons, I have viewedwith particular suspicion, uncorroborated testimony concerning occur-rences at collective-bargaining meetings.a' One day later, on November 9, 1976, Telder sought a full-time paidposition with the UFW. His application was rejected in early December.4 Henderson, in his testimony, denied the occurrence of the first meet-ing, but confirmed the fact of the later meeting. Telder insistently testi-fied that both meetings took place. I credit Telder on that point. CLARK EQUIPMENT COMPANY665bership meeting called by Telder, that bargaining unitemployees discussed various contract proposals, reducedthem to writing,5and voted unanimously to strike at theend of the contract term unless their employer's bargain-ing positions proved fair and equitable.Employee activity on behalf of the UAW began inDecember 1976. On December , Telder met withWalter Schultz, an international representative of thatunion. Thereafter, Telder circulated a petition among theunit employees seeking severance of the relationship withthe UFW, and representation by the UAW. By Decem-ber 7, that petition had been signed by some 128 employ-ees6and, on that date, Telder mailed the petition, and aletter, to UFW International President Carl Scarbrough.7However, also on December 7, Schultz advised Telderthat the UAW had no interest in representing the unitemployees. Schultz similarly informed the UFW. On De-cember 17, the employees received a letter from Scar-brough stating that he saw no justification for a changein bargaining representative.Contract negotiations between the Employer and theUFW commenced on December 13, with the Union rep-resented by its five-member employee bargaining com-mittee as well as Business Manager Yeager.8At that ini-tial meeting, Telder informed the Employer representa-tives that the committeemen had selected Ferriera as itsspokesman. Yeager then served the Employer with thecontract proposals prepared by the employees, andTelder stated that, if a contract were not concluded byJanuary 31, 1977, there would be a strike.9Also, at thatmeeting, Yeager stated that he desired to conduct amembership meeting on December 16, in order to re-solve certain internal union problems, and he requestedthat appropriate changes in work-shifts be made in orderto facilitate employee attendance. °Thereafter, contractnegotiations ensued, on that and the following day, andwere then recessed until January 6, 1977. At no timeduring those initial bargaining sessions, or at any subse-quent sessions, did the employee negotiators object tothe presence of UFW representatives, or claim that bar-gaining with those representatives was purposeless.'Rather, the committeemen participated in substantive ne-gotiations.' Those proposals were later tendered to the Employer at the first bar-gaining session.At that time, the bargaining unit consisted of 143 working employees,plus 24 individuals on temporary layoff status, for a total of 167.·The petition was never shown to a representative of Respondent Em-ployer.8 According to the uncorroborated testimony of Telder, he stated atthat time that the committeemen were at the negotiating table to "protectthe people" rather than to represent the Furniture Workers. Telder's tes-timony in that regard was denied by all other witnesses, present at theDecember 13 meeting, who testified about the events of that day I findthat Telder did not make such a statement.9 This threat was repeated by Telder at each subsequent negotiatingsession.i' Contrary to Telder's uncorroborated testimony, and in relianceupon the testimony of the other participants at the meeting who testifiedat the hearing, I find that Yeager did not pass to the Employer negolia-tors a notice of membership meeting.I Telder credibly testified that on December 16. 1976, and again onJanuary 5, 1977, he was told by UFW International Secretary TreasurerDaily that, if the employee committeemen did not participate in negotia-tions Daily would negotiate and sign a contract himselfOn December 16, 1976, Schultz advised Telder thatthe UAW had changed its position and would seek thatright to represent the unit employees. On that same day,at a membership meeting attended by some 126 bargain-ing unit employees, as well as Yeager and UFW Interna-tional officers, Lowell Daily and Robert Sebera, Dailyaddressed the membership concerning the advantages ofUFW representation as opposed to representation by theUAW. Thereafter, without prior notice and in the pres-ence of those UFW officials the employees by a show ofhands, voted unanimously to "disaffiliate" and form theUFW.'2Between December 17 and 20, 1976, 119 employeessigned cards designating the UAW as their collective-bargaining representative.t3On December 20, Schultzmailed a letter to Henderson demanding recognition ofthe UAW and advising that a majority of the unit em-ployees had designated that Union as their collective-bar-gaining representative. On the same day, by letter signedby Telder and the other committeemen, UFW PresidentScarbrough was advised that the employees had commit-ted themselves to the UAW and desired that the UFW"peaceably withdraw."Henderson responded to the UAW demand by letterdated January 7, 1977, advising the Union that the Em-ployer and the UFW were in the process of negotiating arenewal of their contract. Henderson further stated thatthose parties were in the "60 day insulated period"during which time they were required by law to bargainin good faith. On that same day, Schultz sent a secondletter to Henderson stating that the UAW would file anelection petition with the NLRB and that the employees"have decertified themselves from the Furniture Workersby a unanimous vote at a meeting which was attendedby officers of the Furniture Workers InternationalUnion." On January 10, Schultz filed a representationcase petition with the Board which, inter alia, was ac-companied by a typed list of 129 purported UAW cardsigners.t4On January 17, the Regional Director forRegion 7 advised all parties, by letter, that he was ap-proving the withdrawal of the petition. During the entireperiod between December 20, 1976, and January 31,1977, Schultz and Telder remained in constant contactand Schultz advised Telder to attend the Employer-UFW bargaining sessions rather than expressly disavowthe UFW. According to Schultz, it was part of the em-ployee strategy "to see what turned out in negotia-tions."'5Within the UAW, Schultz received continuinglegal counsel with respect to this matter.12 Daily and Yeager testified that the vote was taken in the midst (ofhollering, screaming, and general chaos and, therefore, the results couldnot be accurately gauged. According to Telder, the meeting room was"perfectly quiet" when the vote occurred. I find that, at the December16 meeting, the employees effectively voted to dismiss the UFW as theirbargaining agent.'3 Respondents do not contest the authenticity of those cards and havenot placed their validity in question.14 A copy of that list was supplied to Telder, but was never tenderedto the Employer. On January 7, Telder posted the list on a plant bulletinboard designated for use by the Union.is About 3 years earlier, the employees had engaged in organizationalactivity on behalf of the Teamsters Union and a representation case peti-tion was filed during the 60 to 90 period preceding expiration of the thenContinuedCLARK EQUIPMENT COMPANY 665--- -- 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 7, 1977, Telder and Assistant Chief Ste-ward Sargeant met with Henderson in the latter's office.Telder presented Henderson with a letter, signed byTelder as Chief Steward, advising that the unit employ-ees had voted 126 to 0 "to disaffiliate with the UFWA atthe expiration date of our contract which is January 31."The letter further stated that the employees recognizedthe UAW as their representative for purposes of a newcontract and in order "to avoid a strike after the 31 Jan-uary deadline we urge you to start negotiations with ournew representative of the UAW." Henderson repliedthat, while there was not much that he could do, theletter would be relayed to the Employer's corporateheadquarters. He further stated that he doubted the le-gality of recognizing and bargaining with the UAW.Telder told Henderson that he should not be negotiatingwith the UFW.Contract negotiations were resumed on January 6,1977, and sessions also took place on January 11 and 12,all attended for the UFW by the employee committee,Yeager and Daily. At those sessions, Secretary-TreasurerDaily acted as the principal UFW spokesman. At a bar-gaining meeting on January 18, the parties discussed useof the union bulletin board and Clark complained thatthe UFW had affixed materials to the board which wereimproper for posting. When Daily asked to see examplesof such materials, Clark's labor relations director, FloydGreen, instructed a plant official to remove papers thenposted on the bulletin board and deliver them to the ne-gotiating room. Upon arrival, Green handed to Daily apacket of documents including copies of Telder's Janu-ary 7 letter to Henderson; Schultz' December 20 demandletter; the UAW filed representation case petition;Schultz' January 7 letter to Henderson; and a memoran-dum by Telder to the plant employees concerning cer-tain actions by Henderson."' Negotiations were thenhalted for a brief period while Daily took notes on thedocuments and, then, returned them to Green. '7 There-existing contract, an occurrence which caused Clark to suspend contractnegotiations with the UFW. Upon withdrawal of that petition, the Em-ployer and the UFW resumed negotiation of their next contract. In lightof Clark's action in 1973 Yeager advised the committeemen prior to theDecember 13, 1976, negotiating session not to mention the UAW or,Yeager predicted, Clark would again refuse to bargain with the UFW.'1 Contrary to the finding of the Board, upon its initial considerationof this matter, the record is devoid of evidence that among the docu-ments passed was a typed listing of employees who had signed UAW au-thorization cards. All of the witnesses in this case agreed that that listwas not among the documents present at the December 18 meeting.While Telder initially testified that the typed list of names was producedat the meeting, he amended that portion of his testimony during his cross-examination Telder further testified, on cross-examination, that he didnot show a copy of the typed list "to any company representative at any-time." Indeed, counsel for the General Counsel has not contended, at anystage of this proceeding, that the typed list was among the documentspassed on December 18. I deem it necessary to point this matter out, insome detail, because the Board decision finding a prima facie case ofunfair labor practice conduct relied "particularly" upon its factual findingin this regard. Thus, the Board concluded that, ill the context of this case,"Clark was not warranted in ignoring the import of a specific listing ofemployees who had purportedly signed authorization cards for the rivalunion."t? Telder and Sargeant credibly testified that on January 18 after pas-sage to Daily of the aforementioned documents, Telder told Hendersonthat Henderson. "knew all along and they just continued to go on withnegotiations." Telder further testified that, despite participation by thecommitteemen throughout negotiations, his statement of January 18 wasafter, contract discussions continued on that night as wellas January 19. Later sessions on January 27, 28, and 29were attended by a Federal Mediator and on January 29negotiations were interrupted when the Employer an-nounced that it was withdrawing all proposals, assertedlybecause the Union had not been negotiating in goodfaith.'8 At a membership meeting held later that sameday, Telder so advised the employees and told them thatthey had not been getting anywhere in negotiations and,as far as the committee was concerned, they would letthe old contract expire and then have the UAW negoti-ate a new one.On the evening of January 29 all five employee com-mitteemen, including Telder, received telegrams fromScarbrough suspending them as members of the negotiat-ing committee "because of your refusal to bargain ingood faith." On January 30, Telder called Green, in-formed him of the suspensions, and asked if Green wouldmeet with the committee "as employees." Telder statedthat he thought that those employees and the Employerrepresentatives meeting outside the presence of the UFWcould reach an agreement. Green declined and statedthat the matter of the suspensions was an internal unionmatter. Green replied similarly when, on January 30,Ferriera called to inform him of the suspensions.On January 30, the Employer and the UFW met with-out the presence of the suspended committee membersand concluded an agreement. On January 31, an "An-nouncement" by Alfred May, representative of the UFWInternational president, appeared on the plant bulletinboards informing the unit employees of a meeting thatday to review the new contract reached with the Em-ployer. At the ensuing meeting, May passed out summar-ies of the signed agreement and stated that the committeemembers had been suspended for having sabotaged nego-tiations. By voice vote the members passed a motion torestore the committee and reject the contract. A formalratification vote was not conducted.'9Immediatelythereafter some 116 employees signed petitions, whichwere sent to Respondent-Employer and Respondent-Union on February 1, objecting to the contract and di-recting the parties to "either withdraw from this agree-ment or refuse to execute it."C. ConclusionsUnder the Board's contract bar rules, as set forth inDeluxe Metal Furniture Company,20the parties to a col-lective-bargaining agreement are generally entitled to a"60 day insulated period immediately preceding and in-cluding the expiration date of an existing contract ...during which [they] may negotiate and execute a newand amended agreement without the intrusion of a rivalpetition." In City Cab. Inc. Checker White Cab, Inc., Sky-the only comment ever made by a committeeman concerning the UFWpresence at the negotiating table18 Respondent-Employer's action in that regard was precipitated bythe introduction of a new vacation proposal by Committeeman Duncan,at a time when the parties had already resolved that issue.19 When the preceding contract was adopted in 1974 ratification voteswere conducted as required by the UFW Local 415 bylaws.o2 121 NLRB 995 (1958).- CLARK EQUIPMENT COMPANY667line Cab, Inc., Town Tops Taxi, Inc.,21 the Board con-cluded that a contract executed by an employer and anincumbent union during the insulated period was validdespite the concurrent claim of a rival union that it rep-resented the affected employees. Inasmuch as the rivalunion had failed to file a petition prior to the onset of theinsulated period the Board found that the employer hadnot violated the Act. In so concluding that its MidwestPiping22doctrine was inapplicable to conduct occurringduring an insulated period, absent a prior and timely pe-tition, the Board sought to establish an appropriate ac-commodation between "employee freedom to changebargaining representatives and bargaining stability." Itheld that, under its rules, "a rival union is clearly ap-prised of both the time and manner in which it can pro-ceed in an attempt to unseat an incumbent union, whileparties to a contract, valid for bar purposes, have beenafforded in the 60-day insulated period the necessary op-portunity to carry out their bargaining responsibilities'free from the threat of overhanging rivalry and uncer-tainty."'The foregoing rules have not been applied so as topermit execution of a contract during an insulated periodregardless of the majority status of the incumbent union.Rather, in its Kenrich,23Hart,24Pepsi Cola,25and Pres-byterian,26decisions, the Board held that execution of acontract during an insulated period is nonetheless unlaw-ful if, at the time the parties enter into the agreement, theincumbent union no longer represents a majority of theemployees in the bargaining unit, and the employer andthe union know it.27In the instant case, between December 17 and Decem-ber 20, 1976, some 75 percent of the unit employees, bytheir signatures on UAW authorization cards, repudiatedthe UFW as their collective-bargaining representative. Inaddition, the record evidence shows that, by mid-De-cember of that year, Respondent-Union knew that it hadbeen shorn of authority to negotiate a new contract.Thus, between December 7 and 17, the UFW's Interna-tional president received a petition, signed by 128 unitemployees, repudiating that Union. On December 16, of-ficers of the UFW were present when the unit employ-ees voted, 126-0, to "disaffiliate" from the UFW. Basedon that evidence, I find that, by mid-December 1976,some 6 weeks before execution of a new collective-bar-gaining agreement, Respondent-Union had been effec-21 128 NLRB 493 (1460).22 63 NLRB 1060 (1945).12 Kenrich Petrochemicals. Inc., 149 NLRB 910 (1964).24 Harl Motor Express, Inc.. 164 NLRB 382 (1967).25 Pepsi Cola Bottling Company, 187 NLRB 15 (1970). affd. 454 F.2d 5(6th Cir. 1972)26 Presbyterian Community Hospital, 230 NLRB 599 (1977).27 As noted by Judge Roth in his decision in Presbyterian, those casesinvolve an application of the principles enunciated by the Supreme Courtin International Ladies Garment Workers' Union (Bernhard-Altmann v.N.L.R.B., 366 US. 731 (1961). There, the Court held that an employerviolates Sec. 8(a)(2), and a union is in violation of Sec. 8(b)())(A), if theemployer grants, and the union accepts, exclusive recognition despite theunion's minority status. While the Court further held that scienter was notan element of the unfair labor practices found therein, occurring as theydid in an initial recognition situation, scienter is clearly vital to the viola-tions found by the Board in the insulated period cases discussed above.See, in particular, the Board's decision in Kenrich.tively advised that it no longer represented a majority ofthe employees in the appropriate unit.With respect to the issue of knowledge by Respond-ent-Employer of a loss of majority status by the UFW,the factual picture, as developed by the full record inthis case, is materially different from the picture revealedby the partial record previously reviewed by the Board.Moreover, there is no evidence in the record showingthat Clark, at any time, was presented with a typed list-ing of UAW card signers. In my view, the GeneralCounsel has not shown that, prior to execution of thenew contract, Respondent-Employer "knew" that theUFW no longer enjoyed majority status. During the in-sulated period, Clark received the naked claims of UAWRepresentative Schultz, and the assertions of employeesTelder and Sargeant, of the UFW's loss of majority sup-port. That is all the Employer received. That evidencedid not provide Clark with "objective considerations"justifying a good-faith doubt of the UFW's continuingmajority status which, in view of the UFW's standing asthe certified employee representative, was necessary inorder to privilege a refusal to bargain, much less compelit.2sThroughout the course of contract negotiations theemployee committeemen had in their possession, in theform of signed authorization cards for the UAW and asigned petition disavowing the UFW's representativestatus, evidence which, if presented to Clark, would haverequired the Employer to cease negotiations with theUFW. Indeed, those employees were warned by UFWrepresentativies, prior to the start of negotiations, thatmention of the UAW would cause Clark to refuse to bar-gain as occurred 3 years earlier during an organizationaldrive by the Teamsters Union. Yet the committeemenwho had continuing access to UAW legal counsel chosenot to confront their employer with evidence of employ-ee support for the rival union, preferring, as Shultz testi-fied, to participate in negotiations and "see what turnedout." This is the very course of action which the Boardsought to prevent when in Deluxe Metal, supra, at 997, itestablished the 60-day insulated period. Thus, the Boardthere observed:It will also prevent the threat of overhanging ri-valry and uncertainty during the bargaining period,and will eliminate the possibility for employees towait and see how bargaining is proceeding and useanother union as a threat to force their current rep-resentative into unreasonable demands.I conclude that prior to the execution of its currentcontract with the UFW Clark was not presented withevidence showing that the incumbent union had beenshorn of authority to negotiate a new contract. Thus, innegotiating and executing the new agreement, Clark didnot violate Section 8(a)(2) of the Act. I further concludethat Respondent-Union did not act in violation of Sec-tion 8(b)(l)(A) of the statute. While, as noted, the em-ployee committeemen had presented to the UFW by2 See, Cornell of California. Inc., 222 NLRB 303 (1967). where theBoard held that employer receipt of the unverified assertions of a minor-ity of unit employees, that the majority no longer supported the incum-bent union, was insufficient to create "a reasonably based conviction thatthe claimed desire of those employees to be rid of the union as factual"CLARK EQIMN COPN 667 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDmid-December 1976 evidence of a loss of majority status,that position was not, thereafter, maintained by the com-mitteemen, the dissident leaders, in an unmistakable, un-alterable, and unambiguous manner.29Rather, the com-mitteemen chose to participate in negotiations with theUFW. At each and every negotiating session those em-ployees announced that there would be a strike if a satis-factory contract were not concluded by January 31,1977. At the same time, the employee committee, to theknowledge of the UFW, withheld from the Employerthe very evidence which would have required a cessa-tion of bargaining as they first waited to see how negoti-ations would turn out. In this context, the signals re-ceived by the UFW were indeed ambiguous and did notrequire it during the insulated period to abandon its roleas collective-bargaining representative.CONCI.USIONS OF LAW1. The Respondent, Clark Equipment Company, is anemployer engaged in commerce, and in operations affect-29 See, General Fibre Box Company. Division of Longview Fibre Compa-ny, 219 NLRB 569 (1975).ing commerce, within the meaning of Section 2(2), (6),and () of the Act.2. Respondent, United Furniture Workers of America,AFL-CIO, and its Local 415, are labor organizationswithin the meaning of Section 2(5) of the Act.3. International Union, United Automobile, Aerospaceand Agricultural Implement Workers of America(UAW), is a labor organization within the meaning ofSection 2(5) of the Act.4. By negotiating and executing a collective-bargainingagreement, effective February 1, 1977, through January31, 1980, the Respondents have not engaged in conductviolative of the Act.Upon the foregoing findings of fact, and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following recommended:ORDER30The complaints are dismissed in their entirety.30 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.